Citation Nr: 1018039	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral 
neuropathy/polyneuropathy, also claimed as 
neuralgia/neuritis, of the bilateral feet, claimed as 
secondary to service-connected bilateral pes planus and 
hammertoe deformity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to 
May 1946 and from October 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.    

The Board notes that the Veteran initially requested a 
hearing before a Veterans Law Judge sitting at the RO in his 
July 2009 substantive appeal.  However, in a December 2009  
statement, he withdrew his request for a Board hearing.  38 
C.F.R. 
§ 20.704(e) (2009).

The issues of whether new and material evidence has been 
received in order to reopen claims of entitlement to service 
connection for low back strain with arthritis and major 
depressive disorder have been raised by the record.  
Specifically, in the Veteran's July 2009 substantive appeal, 
he claimed entitlement to service connection for such 
disorders.  The Board observes that the Agency of Original 
Jurisdiction (AOJ) has provided the Veteran with a letter in 
November 2009 regarding such claims; however, these issues 
have not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy/polyneuropathy is not shown to be 
caused or aggravated by service-connected bilateral pes 
planus and hammertoe deformity.



CONCLUSION OF LAW

Peripheral neuropathy/polyneuropathy is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
November 2007 letter, sent prior to the initial unfavorable 
AOJ decision issued in March 2008, advised the Veteran of the 
evidence and information necessary to substantiate his 
secondary service connection claim as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  Additionally, the November 2007 letter informed 
him of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, he was provided 
with a VA examination in April 2009 in order to adjudicate 
his service connection claim.  The Board observes that, in 
his January 2010 Appellant's Brief, the Veteran's 
representative argues that the opinion provided by the April 
2009 VA examiner lacks the scientific basis necessary to 
support the conclusions reached and, as such, should be 
afforded little to no probative value.  However, the Board 
finds the Veteran's representative's argument to be without 
merit.  In this regard, the Board notes that the April 2009 
VA examiner is a medical physician who reviewed the Veteran's 
claims file, to include his medical records, recorded his 
subjective history and complaints, and physically examined 
him prior to rendering an opinion.  As such, the Board finds 
that the April 2009 VA examiner had an adequate foundation 
upon which to base his opinion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  Consequently, 
the Board finds that the April 2009 VA examination and 
accompanying opinion are adequate to adjudicate the Veteran's 
claim and a remand to seek an additional opinion or an 
addendum from the April 2009 VA examiner is not necessary to 
decide the claim. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Board notes that the Veteran does not allege, nor does 
the record reflect, that he first manifested peripheral 
neuropathy/polyneuropathy of the bilateral feet, which he 
also claimed as neuralgia/neuritis of the bilateral feet, 
during service or that such is otherwise related to service 
on a direct basis.  In this regard, the Veteran's service 
treatment records are negative for complaints, treatment, or 
diagnoses of peripheral neuropathy, polyneuropathy, 
neuralgia, or neuritis of the bilateral feet.  Rather, the 
Veteran has claimed that he currently has peripheral 
neuropathy, polyneuropathy, neuralgia, and/or neuritis of the 
bilateral feet as a result of his service-connected bilateral 
pes planus and hammertoe deformity.  See Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no 
support in the record need not be considered by the Board as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  Where a fully developed 
record is presented to the Board with no evidentiary support 
for a particular theory of recovery, there is no reason for 
the Board to address or consider such a theory).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the nature progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The evidence of record reflects current diagnoses of 
peripheral neuropathy and polyneuropathy of the bilateral 
feet.  Specifically, in July 2003, VA treatment records 
reflect an assessment of neuropathy.  It was noted that the 
pain was most likely secondary to a referred condition from 
the Veteran's back.  The treating physician also stated that 
there could be a loss of blood supply while in a recumbent 
position that could be affecting the Veteran.  In August 
2003, it was observed that the Veteran had right foot pain 
over the dorsum of three digits.  The treating physician 
indicated that such condition was likely secondary to spinal 
arthritis.  A June 2004 VA treatment record reveals a 
diagnosis that included spinal stenosis as a possible 
etiology for the Veteran's neuropathic symptoms, which 
occurred at night while recumbent.  In July 2004, the 
assessment was lower extremity neuropathy possibly secondary 
to spinal arthritis.  In August 2004, an electromyography 
(EMG) revealed severe neuropathy of both lower extremities, 
with axonal loss.  Such test was noted to have been stopped 
by the Veteran, but appeared to show greater distal than 
proximal denervation and reinnervation consistent with 
polyneuropathy.  The treating physician assessed 
neuropathy/polyneuropathy most likely due to B12 deficiency 
and iron deficiency.  In November 2004, the Veteran 
complained that his symptoms started after his right foot 
surgery.  A December 2004 record reflects that the Veteran 
was being treated for polyneuropathy due to B12 deficiency.  

Therefore, the remaining issue is whether the Veteran's 
peripheral neuropathy/polyneuropathy is secondary to, i.e., 
was caused or aggravated by, his service-connected disability 
of bilateral pes planus and hammertoe deformity.

At the April 2009 VA examination, the Veteran complained that 
he was having sharp pain that started on the right foot and 
then spread later to the left foot.  He also complained of 
numbness, which was worse at night.  The examiner noted that 
the Veteran had been treated for peripheral neuropathy, most 
likely secondary to vitamin B12 deficiency and iron 
deficiency.  It was also observed that the Veteran underwent 
surgery for bilateral release of Morton neuroma in 1989 and 
surgery for hammertoes in 1998.  The examiner also noted that 
the August 2004 EMG revealed severe neuropathy of both lower 
extremities with axonal loss.  Such was observed to be 
consistent with polyneuropathy, which was felt to be related 
mostly to B12 deficiency or an iron deficiency.  The examiner 
also noted that, in July 2004, the Veteran was seen for a 
neuropathy which was believed to be secondary to a 
spondyloarthritis.  He further noted that, upon reviewing the 
examination performed at the time of the Veteran's visit, 
such was assessed without any clinical evidence.  

Following a review of the Veteran's claims file, to include 
his medical records, recording his subjective history and 
complaints, and physically examining him, the VA examiner 
opined that the Veteran's symptoms of peripheral neuropathy 
were not secondary to his feet problems.  The examiner noted 
that, in the past, the Veteran had evidence of peripheral 
neuropathy secondary to B12 deficiency, which was secondary 
to a bleeding episode requiring treatment.  Based on such, 
the examiner concluded that the Veteran's peripheral 
neuropathy was not secondary to his service-connected 
disability of bilateral pes planovalgus and hammertoe 
deformities.  As the VA examiner is competent to render such 
an opinion and has provided an adequate foundation upon which 
to base his conclusions, the Board accords great probative 
weight to his opinion.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563, 568-69 (2007); Owens, supra; 
Guerrieri, supra.  

Moreover, as indicated in the Veteran's medical records, his 
treating physicians have attributed his peripheral 
neuropathy/polyneuropathy to B12 deficiency and iron 
deficiency and/or spinal arthritis or stenosis.  The Board 
observes that the Veteran is not service-connected for such 
disorders.  

The Board notes that the Veteran has contended on his own 
behalf that his peripheral neuropathy/polyneuropathy is 
related to his service-connected bilateral pes planus and 
hammertoe deformity.  While he is competent to testify as to 
his bilateral foot symptomatology, he is not competent or 
qualified, as a layperson, to render an opinion concerning 
the complex medical relationship between peripheral 
neuropathy/polyneuropathy and bilateral pes planus and 
hammertoe deformity.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that lay testimony 
could, in certain circumstances, constitute competent nexus 
evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), in the instant case, the Board finds that the question 
regarding the potential relationship between peripheral 
neuropathy/polyneuropathy and bilateral pes planus and 
hammertoe deformity to be complex in nature.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant 
is competent in certain situations to provide a diagnosis of 
a simple condition such as a broken leg or varicose veins, 
the claimant is not competent to provide evidence as to more 
complex medical questions).  Therefore, the Board finds the 
Veteran's statements regarding a nexus between his peripheral 
neuropathy/polyneuropathy and his service-connected bilateral 
pes planus and hammertoe deformity to be of little probative 
value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board finds that the probative value of the 
April 2009 VA opinion outweighs the probative value of the 
Veteran's statements.  Consequently, as there is no competent 
and probative evidence linking the Veteran's peripheral 
neuropathy/polyneuropathy to his service-connected bilateral 
pes planus and hammertoe deformity, service connection for 
such disorder is not warranted.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy/polyneuropathy of the bilateral feet.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for peripheral neuropathy/polyneuropathy, 
also claimed as neuralgia/neuritis, of the bilateral feet, 
claimed as secondary to service-connected bilateral pes 
planus and hammertoe deformity, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


